Case 1:20-cv-20402-CMA Document 10 Entered on FLSD Docket 02/18/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                     Case No.: 20-cv-20402-CMA

  ANA SCHAPER, CLAUDIA VEGA,
  MARJA GALAN, ROMINA BAZAN,
  and DAYNELIS NOA,

         Plaintiffs,

  v.

  SEDUCTION COSMETIC CENTER
  CORP., LUIS R. JARDON, GRETEL
  JARDON, LILIAN ZAYAS, and LUX
  COSMETIC SURGERY CENTER CORP.,

         Defendants.
                                                 /

                                JOINT NOTICE OF SETTLEMENT

         The parties, by and through their undersigned counsel, hereby advise the Court that they

  have reached a settlement in principle and will be executing necessary paperwork resolving all

  claims and matters in this case. Accordingly, the parties respectfully request that the Court stay all

  further proceedings for thirty days for the parties to complete the settlement paperwork. Within

  this thirty-day period, the parties expect to file a joint stipulation or motion for approval of the

  terms of the parties’ settlement under Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350

  (11th Cir. 1982) and for an order of dismissal of all claims with prejudice.

  Dated: February 18, 2020.



                                         [Signatures to Follow]
Case 1:20-cv-20402-CMA Document 10 Entered on FLSD Docket 02/18/2020 Page 2 of 2



  Respectfully Submitted:

   LALCHANDANI SIMON PL                                 FOWLER WHITE BURNETT, P.A.
   25 Southeast Second Ave, Suite 1020                  Brickell Arch, Fourteenth Floor
   Miami, Florida 33131                                 1395 Brickell Avenue
   Tel.: (305) 999-5291                                 Miami, Florida 33131
   Fax: (305) 671-9282                                  Tel.: (305) 789-9200
   Attorneys for Defendants                             Fax: (305) 789-9201
                                                        Attorneys for Plaintiffs
   By: /s/ Kubs Lalchandani
           Kubs Lalchandani                             By: /s/ Daniel A. Milian
           Florida Bar No. 63966                                Daniel A. Milian
           kubs@lslawpl.com                                     Florida Bar No. 74803
           James M. Slater                                      dmilian@fowler-white.com
           Florida Bar No. 111779                               Ana E. Tovar
           james@lslawpl.com                                    Florida Bar No. 1008100
                                                                atovar@fowler-white.com
                                                                Lindsay M. Massillon
                                                                Florida Bar No. 092098
                                                                lmassillon@fowler-white.com



                      CERTIFICATE OF COMPLIANCE WITH CM/ECF
                          ADMINISTRATIVE PROCEDURE 3J(3)

         I HEREBY CERTIFY that, pursuant to CM/ECF Administrative Procedure 3J(3),

  counsel for Plaintiffs consented to the filing of this Joint Notice of Settlement.

                                                 By: /s/ Kubs Lalchandani
                                                         Kubs Lalchandani




                                                    2
